DETAILED ACTION
This office action is responsive to communication filed on June 15, 2022.
Allowable Subject Matter
Claims 1, 5-13, 15, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:  

	Claim 1 is amended to incorporate the subject matter of previously objected-to claim 4 and intervening claims 2 and 3, and is thus allowed for the reasons provided with respect to claim 4 on pages 14 and 15 of the Office Action filed June 1, 2022.

	Claims 5-13 are allowed as depending from an allowed claim 1.

	Claim 15 is amended to incorporate the subject matter of previously objected-to claim 18 and intervening claims 16 and 17, and is thus allowed for the reasons provided with respect to claim 18 on page 15 of the Office Action filed June 1, 2022.

	Claims 19 and 20 are allowed as depending from an allowed claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696